DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figure 6:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The titles, values, and lines used to represent the graph are blurry as they have a dot matrix background, which distorts the view.
	

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 112 -- does not appear within Figure 1 as suggested by the disclosure in paragraph [00022], line 5.



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204” has been used to designate both an "aperture" and a "seal", as shown in Figure 5.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
   Page 1, top of page (title):  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.
   Paragraph [0002], line 2:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.
   Paragraph [0004], line 2:  A hyphen should be placed between the term "Minimum", "Ignition", and "Energy" to maintain consistency with the terminology used in the claims.
   Paragraph [0004], line 6:  The term "Nitrogen" should be corrected to read
-- nitrogen -- since it is not a proper noun.
   Paragraph [0005], line 5:  The term "Nitrogen" should be corrected to read
-- nitrogen -- since it is not a proper noun. 
   Paragraph [0006], line 2:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.
   Paragraph [00011], line 1:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.

   Paragraph [00013], line 1:  The term "cross-section" should be corrected to read -- cross-sectional --.
   Paragraph [00013], lines 1-2:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.
   Paragraph [00018], lines 1-2:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.
   Paragraph [00021], lines 1 and 2:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.
   Paragraph [00023], lines 1-2:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.
   Paragraph [00027], line 1:  The second occurrence of the article "a" should be deleted.
   Paragraph [00028], line 2:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.

   Paragraph [00033], lines 2 and 5:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims.
   Paragraph [00034], line 1:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims
   Paragraph [00036], line 3:  A hyphen should be placed between the term "minimum", "ignition", and "energy" to maintain consistency with the terminology used in the claims

Appropriate correction is required.

Claim Objections
Claims 3 and 16-19 are objected to because of the following informalities:
   Re claim 3, claim line 1:  The article "a" should be corrected to read -- the -- as only one gas source is shared by the top and bottom assembly; and this gas source has been previously claimed in claim 1, claim line 14.
   Re claim 16, claim line 1:  The term -- configured -- should be inserted prior to the term "for" to positively recited the functionality of the intended use present in the preamble.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0133445 (Lyon).
   
   With respect to the limitations of claim 8, Lyon discloses a minimum-ignition-energy testing method (method of using the flammability tester of Fig. 1A; para [0038], [0043]) comprising:
      placing a material (10; Fig. 1A; para [0038]) on a bottom assembly (30; Fig 1A; para [0038]) of a minimum-ignition-energy testing apparatus (flammability tester in Fig. 1A including tube 40 and its components; para [0038]); enclosing the material in a combustion tube (40; Fig. 1A; para [0038]);
      providing a gas (oxygen from tube 49 mixed with inert gas via conduit 41, each mixed with the material 10 and conveyed toward gas conditioning elements 70; Fig 1A; para [0038]-[0039]) to a top assembly (portion 46 of combustion tube 40 including the portions coupled to at least tube 49 and heating coils 48; Fig 1A; para [0038]) coupled to the combustion tube (40) to purge the combustion tube oxygen mixes with the fuel gases within combustor 46 and rises into a series of gas conditioning elements 70; Fig. 1 A; para [0039]);
      dispersing the material into the combustion tube (by heating the sample 10 in portion 42 of the combustion tube 40 and producing fuel gases from sample 10 and additionally by mixing the fuel gases with oxygen from tube 49; para [0038]-[0039]); applying an ignition energy to the combustion tube (applying heat via heating coils 48 to a mixture of oxygen and fuel gases, produced from the heating of sample 10, to ignite the mixture; para [0038]); and
      measuring the minimum ignition energy (measuring temperature via temperature sensor 90 to find the ignition temperature and calculate the heat release of the material; Fig. 1A; para [0043]).

   With respect to the limitation of claim 9, Lyon discloses the method of claim 8, wherein the gas is an inerting gas (para [0038] - describing an inert gas stream introduced through purge gas inlet 41).

  With respect to the limitation of claim 10, Lyon discloses the method of claim 9, wherein the inerting gas is nitrogen (para [0038]: "An inert gas stream (e.g., nitrogen at about 80 cubic centimeters per minute) is introduced into pyrolyzer 42 through purge gas inlet 41").

   With respect to the limitation of claim 11, Lyon discloses the method of claim 8, wherein the gas is a mixture containing a flammable gas (mixture of purge gas from tube 41 and oxygen from tube 49; para [0039]).

   With respect to the limitations of claim 14, Lyon discloses the method of claim 8, wherein the dispersing comprises applying the gas to the bottom assembly (including applying an inert gas flow via tube 41 to the bottom portion of the combustion tube 40; para [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0133445 (Lyon) in view of US 2015/0276701 (Farrell et al.).

   With respect to the limitations claim 12, Lyon discloses the method of claim 11, but Lyon fails to disclose wherein the flammable gas is methane.
   Farrell et al. discloses a similar combustion vessel (230; Fig. 3; para [0036]) for determining an explosibility index of dust and gaseous fuels (para [0036]; Abstract) para [0036]), the gas including methane (para [0036]).  Modifying the combustible gas of Lyon to include methane would have been obvious to a person with ordinary skill in the art as the time of filing such that the material ignites to test a desired environment.

   With respect to the limitations claim 13, Lyon discloses the method of claim 8, but Lyon fails to disclose wherein the material is a combustible dust.
   Farrell et al. discloses a similar combustion vessel (330; Fig. 4; para [0039]) for determining an explosibility index (para [0039]; Abstract) including providing a mixture of dust (from reservoir 150; Fig. 4; para [0039]) and gas (from reservoir 250; Fig. 4; para [0039]). It would have been obvious to a person with ordinary skill in the art to modify the material of Lyon to include a dust-based material as taught by Farrell et al. in order to measure the properties of dust in a desired environment to predict the flammability of dust in similar environments.
   With respect to the limitations claim 15, Lyon discloses the method of claim 8, but Lyon fails to disclose wherein the applying an ignition energy comprises applying a spark.
   Farrell et al. discloses a similar combustion vessel (130; Fig. 2a; para [0029]) including a dust fuel ignition module (170; Fig. 2a; para [0029]) that includes applying a spark (para [0033]: "Ignition modules may include ... a spark generator"). It would have been obvious to a person with ordinary skill in the art to modify Lyon to include the applying ignition energy by applying a spark from an ignition module of the type .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art was not relied upon to reject claims 1-7 and 16-19 because the prior art of record fails to teach and/or make obvious the following:
   Claims 1-7:  Providing an ignition energy testing apparatus comprising a top assembly comprising: a channel formed in the second sparge plate about a perimeter of the second aperture, the channel having a plurality of holes disposed therein, the holes being formed through a thickness of the second sparge plate; and a tube formed through in the second sparge plate, the tube fluidly coupling the channel to a gas source in combination with all of the remaining limitations of the claim.
   Claims 16-19:  Providing a top assembly, comprising: a top base plate having a first aperture formed therein and a flapper plate pivotably coupled thereto, the flapper plate covering the first aperture; the first sparge plate having a second aperture formed therein that aligns in registry with the first aperture; the second sparge plate having formed therein a third aperture that aligns in registry with the first aperture; a channel formed in the second sparge plate about a perimeter of the third aperture, the channel having a plurality of holes disposed therein, the holes being formed through a thickness of the second sparge plate; and a tube formed through in the second sparge plate, the 

	   With respect to the limitations claims 1-7 and 16-19, the most similar prior art is exemplified by (1) Lyon; (2) Farrell et al.; and (3) US 5,246,667 to Hemzy et al.
   (1)  Lyon discloses a minimum-ignition-energy testing apparatus (flammability tester of Fig. 1A; para [0038], [0043]) including a combustion tube (40; Fig. 1A; para [0038]), an ignition device (48; Fig. 1A; para [0038]), a bottom assembly (20, 30; Fig. 1A; para [0038]) coupled to a lower end of the combustion tube (coupled to lower end 42 of combustion tube 40; Fig. 1A; para [0038]), and a top assembly (including at least tube 49 and heating coils 48; Fig. 1A; para [0038]) coupled to an upper end of the combustion tube (coupled to upper end 46 of combustion tube 40; Fig, 1A; para [0038]) but Lyon fails to disclose: the ignition device exposed to an interior of the combustion tube; and the top assembly comprising: a first sparge plate, the first sparge plate having a first aperture formed therein; a second sparge plate coupled the first sparge plate, the second sparge plate having formed therein a second aperture that aligns in registry with the first aperture; a channel formed in the second sparge plate about a perimeter of the second aperture, the channel having a plurality of holes disposed therein, the holes being formed through a thickness of the second sparge plate; and a tube formed through in the second sparge plate, the tube fluidly coupling the channel to a gas source.


s 1-2 and 4-7 are allowed.

Claims 3 and 16-19 are objected to, but would be allowable if corrected in accordance with the suggestions provided above.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    The prior art disclose an apparatus responsive to changes in oxygen content of a combustible gas having a specific lid arrangement for closing a chamber.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL S LARKIN/Primary Examiner, Art Unit 2856